DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	After further consideration, the previous oral restriction requirement on 9/27/2021 had been withdrawn.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In claim 2, it is unclear what the difference among polyester polyol, polymer polyol, polyvinyl alcohol … is, since polyester polyol, polyvinyl alcohol and others are considered a polymer polyol.
	In claim 10, the phrase “highly basic” needs to be defined.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igari et al. (JP 2017-149925, related US 2019/0177517 is being used here).
	Igari et al. disclose a crosslinking agent such as metal compound (sodium aluminate) and an alcoholic hydroxyl group-containing compound (claims 1-3, [0084], [0088], and [0093]).
The limitations of claim 2 can be found in Igari et al. at [0096], where it discloses the oligosaccharides.
The limitations of claim 3 can be found in Igari et al. at claims 1-3, where it discloses the latex of a rubber, metal compound and hydroxyl group-containing compound.
The limitations of claim 4 can be found in Igari et al. at claims 10 and 12, where it discloses the method of blending the metal compound and hydroxyl group-containing compound.
The limitations of claim 5 can be found in Igari et al. at claim 1, where it discloses the carboxyl group-containing diene rubber.
The limitations of claim 6 can be found in Igari et al. at [0122], where it discloses the rubber containing acrylonitrile and methacrylic acid.
Igari et al. at [0095]-[0099], where it discloses the at least one hydroxyl group-containing compound such as oligosaccharides and sorbitol.
The limitations of claims 9 and 11 can be found in Igari et al. at [0106], where it discloses the dip-molded articles.
The limitations of claim 10 can be found in Igari et al. at [0109], where it discloses the coagulant such as aluminum chloride.
The limitations of claim 12 can be found in Igari et al. at [0088] and [0096]-[0099], where it discloses the sodium aluminate and saccharides, sugar alcohols, hydroxyl acids or hydroxyl acid salt.

8.	Claims 1-6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foo et al. (US 2017/0218143).
	Foo et al. disclose a crosslinking composition comprising a sodium aluminate with a stabilizer such as glycerine, sugar alcohols or starch (claims 1, 5, and 6, [0046], [0071]).
The limitations of claim 2 can be found in Foo et al. at [0071], where it discloses the starch.
The limitations of claim 3 can be found in Foo et al. at claims 1-2, [0071], where it discloses the latex composition, metal complex and glycerin or starch stabilizer.
The limitations of claim 4 can be found in Foo et al. at [0164]-[0166], where it discloses the method.
The limitations of claim 5 can be found in Foo et al. at claim 1, where it discloses the carboxyated polymer.
Foo et al. at [0093], where it discloses the carboxylated nitrile butadiene rubber.
The limitations of claim 8 can be found in Foo et al. at [0245], where it discloses the magnesium oxide.
The limitations of claims 9 and 11 can be found in Foo et al. at claim 16, where it discloses the dip-molded articles.
The limitations of claim 12 can be found in Foo et al. at [0046] and [0071], where it discloses the sodium aluminate and polysaccharides, sugar alcohols, or starch.

9.	Claims 1, 3-6, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US 2017/0099889).
	Liou discloses a crosslinking composition comprising a sodium aluminate and a polyethylene glycol compound (claims 1 and 2).
The limitations of claim 3 can be found in Liou at claim 1, where it discloses the elastomer, a sodium aluminate and a polyethylene glycol compound.
The limitations of claim 4 can be found in Liou at [0005], where it discloses the method.
The limitations of claim 5 can be found in Liou at claim 1, where it discloses the carboxyated elastomer.
The limitations of claim 6 can be found in Liou at claim 1, where it discloses the carboxylated acrylonitrile butadiene elastomer.
The limitations of claims 9 and 11 can be found in Liou at claims 1-4, where it discloses the dip-molded glove.
Liou at claim 1 and [0004], where it discloses the sodium aluminate crosslinking agent functioning with hydroxyl group of carboxylic acid.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 13-15 are rejected under 35 U.S.C. 103(a) as obvious over Igari et al. (US 2019/0177517) in view of Watanabe et al. (US Patent 5,989,515).
The disclosure of Igari et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Igari et al. is silent on the use of carbon dioxide.
Watanabe et al. disclose a hydroxyl aluminum carbonate gel by reacting a carbon dioixde gas with alkali aluminate to a solution of an acid, base, salt or mixture thereof, can adjust the pH of the medium of the resulting mixture (col. 1, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this carbon dioxide which then can adjust the pH of the resultant mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762